EXHIBIT 10.2e

SUPPLEMENT NO. 5 dated as of November 17, 2006, to the Security Agreement dated
as of February 6, 2006 among CRC HEALTH CORPORATION, a Delaware corporation
(f/k/a CRC HEALTH GROUP, INC.) (the “Borrower”), CRC HEALTH GROUP, INC., a
Delaware corporation, (f/k/a/ CRCA Holdings, Inc.) (“Holdings”), and the
Subsidiaries of the Borrower identified therein and CITIBANK, N.A., as
Collateral Agent for the Secured Parties (as defined below).

A. Reference is made to the Credit Agreement dated as of February 6, 2006, as
amended and restated as of November 16, 2006 (as further amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among
Holdings, the Borrower, the lenders from time to time party thereto, Citibank,
N.A., as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer, each Lender from time to time party thereto, JPMorgan Chase Bank, N.A.,
as Syndication Agent, and Merrill Lynch, Pierce, Fenner & Smith Incorporated as
Documentation Agent.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Security
Agreement referred to therein.

C. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit.
Section 7.14 of the Security Agreement provides that additional Restricted
Subsidiaries of the Borrower may become Subsidiary Parties under the Security
Agreement by execution and delivery of an instrument in the form of this
Supplement. Each of the Restricted Subsidiaries listed on Schedule I hereto
(individually, the “New Subsidiary” and collectively, the “New Subsidiaries”)
are executing this Supplement in accordance with the requirements of the Credit
Agreement to become a Subsidiary Party under the Security Agreement in order to
induce the Lenders to make additional Loans and the L/C Issuers to issue
additional Letters of Credit and as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Collateral Agent and the New Subsidiaries agree as follows:

SECTION 1. In accordance with Section 7.14 of the Security Agreement, each New
Subsidiary by its signature below becomes a Subsidiary Party (and accordingly,
becomes a Grantor) and Grantor under the Security Agreement with the same force
and effect as if originally named therein as a Subsidiary Party and each New
Subsidiary hereby (a) agrees to all the terms and provisions of the Security
Agreement applicable to it as a Subsidiary Party and Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, each New Subsidiary, as security for the payment
and performance in full of the Obligations does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
such New Subsidiary’s right, title and interest in and to the Collateral (as
defined in the Security Agreement) of such New Subsidiary. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New
Subsidiaries. The Security Agreement is hereby incorporated herein by reference.

SECTION 2. The New Subsidiaries represent and warrant to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

SECTION 3. This Supplement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which when taken together shall
constitute a single contract. Delivery by telecopier of an executed counterpart
of a signature page to this Supplement shall be as effective as delivery of an
original executed counterpart of this Supplement. This Supplement shall become
effective when the Collateral Agent shall have received a counterpart of this
Supplement that bears the signature of the New Subsidiaries and a counterpart
hereof shall have been executed on behalf of the Collateral Agent, and
thereafter shall be binding

upon such New Subsidiaries and the Collateral Agent and their respective
permitted successors and assigns, and



--------------------------------------------------------------------------------

shall inure to the benefit of such New Subsidiaries, the Collateral Agent and
the other Secured Parties and their respective successors and assigns, except
that the New Subsidiaries shall not have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as expressly contemplated
by the Security Agreement or the Credit Agreement.

SECTION 4. The New Subsidiaries hereby represent and warrants that set forth on
the Schedules to the Perfection Certificate Supplement dated the date hereof is
a true and correct schedule of the location of any and all Collateral of the New
Subsidiaries and the true and correct legal name of each New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Any provision of this Supplement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Security Agreement.

SECTION 9. The New Subsidiaries agree to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the
Collateral Agent.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiaries and the Collateral Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

CORPORATE SUBSIDIARIES:

ASPEN EDUCATION GROUP, INC.

ASPEN YOUTH, INC.

AYS MANAGEMENT, INC.

AHS OF IDAHO, INC.

LONE STAR EXPEDITIONS, INC.

SUWS OF THE CAROLINAS, INC.

WILDERNESS THERAPY PROGRAMS, INC.

MOUNT BACHELOR EDUCATIONAL CENTER, INC.

NEW LEAF ACADEMY, INC.

NORTHSTAR CENTER, INC.

SUNHAWK ACADEMY OF UTAH, INC.

TALISMAN SCHOOL, INC.

TEXAS EXCEL ACADEMY, INC.

TURN-ABOUT RANCH, INC.

YOUTH CARE OF UTAH, INC.

By:

 

/s/    KEVIN HOGGE        

Name:   Kevin Hogge Title:   Chief Financial Officer

Signature Page to Supplement to Security Agreement



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY SUBSIDIARIES: ACADEMY OF THE SIERRAS, LLC EATING
DISORDER VENTURE, LLC ADIRONDACK LEADERSHIP EXPEDITIONS, LLC ASPEN ACHIEVEMENT
ACADEMY, LLC FOUR CIRCLES RECOVERY CENTER, LLC OUTBACK THERAPEUTIC EXPEDITIONS,
LLC PASSAGES TO RECOVERY, LLC TALISMAN SUMMER CAMP, LLC ASPEN RANCH, LLC BROMLEY
BROOK SCHOOL, LLC CEDARS ACADEMY, LLC COPPER CANYON ACADEMY, LLC ISLAND VIEW
RESIDENTIAL TREATMENT CENTER, LLC NEW LEAF ACADEMY OF NORTH CAROLINA, LLC
ASPEN INSTITUTE FOR BEHAVIORAL ASSESSMENT, LLC OAKLEY SCHOOL, LLC SWIFT RIVER
ACADEMY, L.L.C. By:  

/s/    KEVIN HOGGE        

Name:   Kevin Hogge Title:   Chief Financial Officer

Signature Page to Supplement to Security Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,     as Collateral Agent By:  

/s/    AARON DANNENBERG        

Name:   Aaron Dannenberg Title:   Vice President

Signature Page to Supplement to Security Agreement



--------------------------------------------------------------------------------

Schedule I to Security Agreement Supplement

Aspen Education Group, Inc.

Aspen Youth, Inc.

AYS Management, Inc.

Academy of the Sierras, LLC

Eating Disorder Venture, LLC

Adirondack Leadership Expeditions, LLC

AHS of Idaho, Inc.

Aspen Achievement Academy, LLC

Four Circles Recovery Center, LLC

Lone Star Expeditions, Inc.

Outback Therapeutic Expeditions, LLC

Passages to Recovery, LLC

SUWS of the Carolinas, Inc.

Talisman Summer Camp, LLC

Wilderness Therapy Programs, Inc.

Aspen Ranch, LLC

Bromley Brook School, LLC

Cedars Academy, LLC

Copper Canyon Academy, LLC

Island View Residential Treatment Center, LLC

Mount Bachelor Educational Center, Inc.

New Leaf Academy of North Carolina, LLC

New Leaf Academy, Inc.

NorthStar Center, Inc.

Aspen Institute for Behavioral Assessment, LLC

Oakley School, LLC

SunHawk Academy of Utah, Inc.

Swift River Academy, L.L.C.

Talisman School, Inc.

Texas Excel Academy, Inc.

Turn-About Ranch, Inc.

Youth Care of Utah, Inc.